ORDER
The rulings of the courts below are vacated. The production of the Tenneco “Accident Investigation Report” and all other writings and documents produced by the Tenneco In-House Investigation Committee is ordered.
The trial judge may delete and excise therefrom the opinions and conclusions of attorneys and other experts.
Dr. Joseph Antebi and Dr. Chester Gre-lecki are ordered to provide relator with a list of all documents received or reviewed by them in connection with the August 31, 1983 tank fire at the Chalmette refinery.
MARCUS and BLANCHE, JJ., dissent from the order, agreeing with the ruling of the trial judge.